Case 2:20-cv-12072-BAF-RSW ECF No. 3 filed 08/04/20                   PageID.44      Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JOHN L. ROSEMAN,

       Plaintiff,                                            Civil Action No. 20-CV-12072

vs.                                                          HON. BERNARD A. FRIEDMAN

PATRICIA A. ADAMS, et al.,

      Defendants.
_________________________/

                        OPINION AND ORDER DENYING
            PLAINTIFF’S MOTION TO VACATE ARBITRATION AWARD

                Plaintiff has filed a motion with this Court entitled “motion to vacate arbitration

award” [docket entry 1]. Plaintiff seeks an order, pursuant to § 10 of the Federal Arbitration Act

(“FAA”), 9 U.S.C. § 10, vacating the award in an arbitration that was compelled by Oakland

County Circuit Court to resolve disputes between plaintiff and the sellers of residential property

he purchased. The Court shall deny the motion and dismiss the matter for lack of subject matter

jurisdiction.

                After purchasing a home in Farmington Hills, Michigan, in 2016, plaintiff sued

the sellers and their real estate agents in Oakland County Circuit Court for violating Michigan’s

Seller Disclosure Act, Mich. Comp. Laws § 565.951 et seq. by failing to make certain

disclosures regarding the property, e.g., the condition of the geothermal heating system, the

existence of homeowner association fees, and the fact that the home was situated on a private

road. On defendants’ motion, the court enforced a clause in the purchase agreement requiring

such disputes to be arbitrated, and the Michigan Court of Appeals affirmed that order. See

Roseman v. Weiger, No. 344677, 2019 WL 2711291, at *7 (Mich. Ct. App. June 27, 2019),
Case 2:20-cv-12072-BAF-RSW ECF No. 3 filed 08/04/20                  PageID.45      Page 2 of 3



appeal denied, 933 N.W.2d 288 (Mich. 2019). In May 2020 the arbitrators issued an interim

award, and in June 2020 they issued a final award, both fully adverse to plaintiff. See Pl.’s Mot.

Ex. A. Plaintiff now seeks to have these awards vacated.

               This Court has no jurisdiction to entertain plaintiff’s motion. If plaintiff seeks

an order vacating the arbitration award, he must apply to Oakland County Circuit Court, as that

is the court that ordered the parties in this matter to arbitrate. See Rozanski v. Findling, No.

330962, 2017 WL 1011530, at *6 (Mich. Ct. App. Mar. 14, 2017) (noting that Michigan law

requires a party seeking to vacate an arbitration award to apply to the circuit court that ordered

the arbitration to take place). The FAA, which plaintiff purports to invoke, see, e.g., Pl.’s Mot.

at 1 (“COME NOW Plaintiff, John L. Roseman, Sr., pursuant to 9 U.S.C. § 10 of the Federal

Arbitration Act”), does not by itself provide a jurisdictional basis. As the Supreme Court has

noted, “the Act does nothing [to bestow] federal jurisdiction but rather requir[es] an independent

jurisdictional basis.” Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 581-82 (2008)

(quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983).

Accord Ford v. Hamilton Invs., Inc., 29 F.3d 255, 257 (6th Cir. 1994) (noting that “[i]t is well

established . . . that § 10 of the Arbitration Act does not constitute a grant of subject matter

jurisdiction”). That is to say, the mere fact that a dispute has been arbitrated and that a party

seeks to have the arbitration award vacated pursuant to § 10 of the Act does not in itself confer

federal subject matter jurisdiction. Rather, the federal district court where the motion to vacate

has been filed must have jurisdiction over the underlying subject matter, which is not the case

here because this is a local property dispute between Michigan residents that involves no federal

question. Accordingly,


                                                2
Case 2:20-cv-12072-BAF-RSW ECF No. 3 filed 08/04/20                PageID.46    Page 3 of 3



               IT IS ORDERED that plaintiff’s motion to vacate arbitration award is denied for

lack of subject matter jurisdiction.



               IT IS FURTHER ORDERED that this matter is dismissed for lack of subject

matter jurisdiction.



                                           s/Bernard A. Friedman
                                           BERNARD A. FRIEDMAN
Dated: August 4, 2020                      SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                              3
